Title: From Alexander Hamilton to Russell Bissell, 24 October 1799
From: Hamilton, Alexander
To: Bissell, Russell


          
            Sir,
            New York October 24th. 99
          
          Your letter of the fourth instant has been delivered to me.
          You will be pleased to proceed as Soon as possible to Bennington in the State of Vermont. Immediately upon your arrival at that place you will report your self to Major Bewell and take his orders.
          With consideration
          Captain Bissel
        